EXHIBIT 10.3

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of June 8,
2010, among Angiotech America, Inc. and Angiotech Florida Holdings, Inc. (each,
a “Guaranteeing Subsidiary” and, collectively, the “Guaranteeing Subsidiaries”),
subsidiaries of Angiotech Pharmaceuticals, Inc. (or its permitted successor), a
corporation organized under the Business Corporations Act of the Province of
British Columbia (the “Company”), the Company, the other Guarantors (as defined
in the Indenture referred to herein) and Deutsche Bank National Trust Company,
as successor to Wells Fargo Bank, N.A., as trustee under the Indenture referred
to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of December 11, 2006, providing for the
issuance of Senior Floating Rate Notes due 2013 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which the Guaranteeing Subsidiaries shall
unconditionally guarantee all of the Company’s Obligations under the Notes and
the Indenture on the terms and conditions set forth herein (the “Note
Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiaries hereby agree to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Note Guarantee and in the Indenture including but not limited to Article
10 thereof.

3. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the Guaranteeing Subsidiaries,
as such, shall have any liability for any obligations of the Company or any of
the Guaranteeing Subsidiaries under the Notes, any Note Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes. Such waiver may
not be effective to waive liabilities under the federal securities laws and it
is the view of the Securities and Exchange Commission that such a waiver is
against public policy.



--------------------------------------------------------------------------------

4. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

5. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiaries and the Company.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: June 8, 2010

 

ANGIOTECH FLORIDA HOLDINGS, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer

 

ANGIOTECH AMERICA, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer

 

ANGIOTECH PHARMACEUTICALS, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    SVP, Finance

 

AFMEDICA, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer

 

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary



--------------------------------------------------------------------------------

ANGIOTECH BIOCOATINGS CORP.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer

 

ANGIOTECH CAPITAL, LLC

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Manager

 

ANGIOTECH DELAWARE, INC. (F/K/A AMERICAN

MEDICAL INSTRUMENTS, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Director

 

ANGIOTECH INTERNATIONAL HOLDINGS, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Director

 

ANGIOTECH INVESTMENT PARTNERSHIP, by its

partners,

ANGIOTECH PHAMACEUTICALS, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    SVP, Finance

3091796 NOVA SCOTIA COMPANY

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Director



--------------------------------------------------------------------------------

ANGIOTECH PHARMACEUTICALS (US), INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    SVP, Finance

 

BG SULZLE, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary

 

MANAN MEDICAL PRODUCTS, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary

 

MEDICAL DEVICE TECHNOLOGIES, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary

 

NEUCOLL, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer

 

QUILL MEDICAL, INC.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Treasurer



--------------------------------------------------------------------------------

SURGICAL SPECIALTIES CORPORATION

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary

 

SURGICAL SPECIALTIES PUERTO RICO, INC.

By:

 

      /s/ David D. Phinney         

 

Name:  David D. Phinney

Title:    Secretary

 

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Secretary

 

0741693 B.C. LTD.

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    SVP, Finance

 

3091796 NOVA SCOTIA COMPANY

By:

 

      /s/ Jay Dent         

 

Name:  Jay Dent

Title:    Director

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Trustee

By:

 

      /s/ Katherine Cohic        

 

Authorized Signatory